Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bret Petersen on 07/26/2019 on.

The application has been amended as follows: 

4.	(Currently Amended)	The method according to claim [[3]]1, wherein the determining via the resource readiness processor the at least one level of resource readiness includes determining the second level of resource readiness when the resource data includes at least one of:	
the age below a tenth threshold, the tenth threshold being less than the first threshold;
the confidence level at or above the third threshold and at or below an eleventh threshold;
the cacheability level at or above the fifth threshold and at or below a twelfth threshold;
the cache expiration at or above the seventh threshold and at or below a thirteenth threshold; and
the priority level at or above the ninth threshold and at or below a fourteenth threshold.

19.	(Currently Amended)	The computer program product according to claim [[18]]13, wherein the second program instructions executable by the processor to further cause the processor to determine the second level of resource readiness when the resource data includes:	
the age below a tenth threshold, the tenth threshold being less than the first threshold;
the confidence level above the third threshold and below an eleventh threshold;

the cache expiration above the seventh threshold and below a thirteenth threshold; and
the priority level above the ninth threshold and below a fourteenth threshold.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.